                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION


Wonderland Switzerland AG,                   )
                                             )
       Plaintiff,                            )       Case No. 0:19-cv-2475-JMC
                                             )
               v.                            )
                                             )
Britax Child Safety, Inc.,                   )
                                             )
       Defendant.                            )
                                             )

                              Fourth Amended Scheduling Order

        Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this Court,
the parties jointly propose and request entry of the following amended schedule for this case.

1.     Fact discovery shall be completed no later than January 15, 2021. Discovery shall be
       deemed completed within this time only if discovery is initiated at such time as to afford
       the responding party the full time provided under the applicable rule of the Federal Rules
       of Civil Procedure in which to respond prior to the discovery completion date noted in
       this paragraph.

2.     No later than January 20, 2021, the parties will complete a mediation. Upon completion
       of the mediation, the Court is to be advised of the results.

3.     No later than February 8, 2021, parties having the burden of proof shall file and serve a
       document identifying by full name, address, and telephone number each person whom the
       party having the burden of proof expect to call as an expert at trial on issues for which the
       party has the burden of proof and certifying that a written report prepared and signed by
       the expert including all information required by Fed. R. Civ. P. 26(a)(2)(B) has been
       disclosed to other parties. 1



1
 Concurrent with the identification of each expert and subject matter, each party shall serve (but
not file): (1) a complete copy of the most current curriculum vitae of each expert or a detailed
summary of his qualifications to testify on each identified subject; (2) (a) a complete statement
of all opinions to be expressed by each expert and the basis and reasons therefore; (b) the data
and other information considered by the expert in forming the opinions; (c) any exhibits to be
used as a summary of or support for the opinions, and (d) citations of any treatise, text or other
authority upon which each expert especially relied; and (3) a copy of each expert’s report if a
report has been prepared.


                                                 1
4.     No later than March 8, 2021, parties opposing the burden of proof shall file and serve a
       document identifying by full name, address, and telephone number each person whom the
       party opposing the burden of proof expect to call as an expert at trial, as a responsive
       expert or otherwise, on issues for which the party opposes the burden of proof and
       certifying that a written report prepared and signed by the expert pursuant to Fed. R. Civ.
       P. 26(a)(2)(B) has been disclosed to other parties. 2

5.     No later than March 22, 2021, the parties must serve written rebuttal expert reports
       relating to issues for which the party has the burden of proof.

6.     No later than April 5, 2021, all expert discovery, including depositions of expert
       witnesses, must be complete.

7.     All dispositive motions, i.e., all motions, including, summary judgment motions and
       motions challenging the admissibility of expert opinions at trial but excluding (a) those
       relating to the admissibility of evidence at trial and (b) those to compel discovery, will be
       filed no later than April 30, 2021.

8.     All briefs in opposition to any dispositive motions will be filed no later than May 21,
       2021.

9.     All reply briefs to any briefs filed in opposition to any dispositive motions will be filed
       no later than June 4, 2021.

10.    No later than July 26, 2021, the parties shall file and exchange Fed. R. Civ. P. 26(a)(3)
       pretrial disclosures. By August 30, 2021, a party shall file and exchange Fed. R. Civ. P.
       26(a)(3) objections, any objections to use of a deposition designated by another party and
       any deposition counter-designations under Fed. R. Civ. P. 32(a)(4).

11.    Motions in limine must be filed no later than August 2, 2021. Oppositions to motions in
       limine must be filed no later than August 30, 2021.

12.    Parties shall furnish the Court pretrial briefs no later than September 7, 2021. Attorneys
       shall meet by at least August 31, 2021, for the purpose of exchanging and marking all
       exhibits. See Local Civil Rule 26.07.




2
 Concurrent with the identification of each expert and subject matter, each party shall serve (but
not file): (1) a complete copy of the most current curriculum vitae of each expert or a detailed
summary of his qualifications to testify on each identified subject; (2) (a) a complete statement
of all opinions to be expressed by each expert and the basis and reasons therefore; (b) the data
and other information considered by the expert in forming the opinions; (c) any exhibits to be
used as a summary of or support for the opinions, and (d) citations of any treatise, text or other
authority upon which each expert especially relied; and (3) a copy of each expert’s report if a
report has been prepared.


                                                 2
13.    This case is subject to be called for jury selection and trial no later than September 16,
       2021.

       A request for a continuance of the trial date must be agreed to and signed by the
party and his attorney requesting and/or consenting to the continuance.

       The Court directs the parties’ attention to Local Rule 7.00 which governs motion
practice. Hearings on motions are not automatic. The Court may decide motions without a
hearing. If a party opposes a motion which has been filed, that party must file a response to
the opposed motion with twenty (20) days of the date the motion was filed. If no such
response in opposition is filed, the Court will assume that the party consents to the Court’s
granting the motion.



                                                               s/J. Michelle Childs
                                                               J. Michelle Childs
                                                               United States District Judge

Dated: December 14, 2020
Columbia, South Carolina




                                                3
